DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpman et al (US-2020/0091608).
Regarding claim 1, Alpman et al teach a front-end antenna system for transmitting and receiving one or more beams and including at least one of a radio frequency (RF) stage (see figure 1 component 115), , an intermediate frequency (IF) stage (see figure 4, IF interface circuitry), and a digital stage (see figure 3, digital baseband system), the front-end antenna system comprising: one or more beam networks configured to form one or more signal streams over the one or more beams, wherein each beam network from among the one or more beam networks comprises a beamformer network, a switching network, or a combination thereof (see figure 3D, component 374 figure 4, power combining and dividing circuitry 430 ; an array of antennas configured to output each of the beams in a selected spatial region from among a plurality of spatial regions (see figure 24 and 25, “phased antenna array), wherein one or more antennas from among the array of antennas are multiport antennas (see figure 164, 4-port antenna); and a plurality of transceivers that electrically couple the array of antennas and the one or more beam networks (see figure 4 component 435, “RF chains”).
Regarding claim 2, which inherits the limitations of claim 1, Alpman et al further teach further comprising a controller configured to independently control radiation parameters and a beam type of the one or more beams, wherein: the radiation parameters comprise a direction, a pattern, a power, a polarization, a phase angle, frequency band, or a combination thereof; and the beam type includes one of a transmit type beam, a receive type beam, and a simultaneous receive and transmit type beam (see figure 242, and 243 and controller 24240 and paragraph 1697 “the receiver mmWave architecture 24200 and/or transmitter hybrid beamforming architecture 24300 may further implement means for controlling selection of the analog or digital beamforming architecture based at least on which of a LOS or LOS channel is to be used to communicate the mmWave signals, which of a control or data signal the mmWave signals are, a signal to noise ratio (SNR), and a modulation scheme to be used to communicate the mmWave signals, e.g., via controller 24240”).
Regarding claim 3, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beams include a plurality of beams; and the multiport antennas are operable to transmit the plurality of beams, receive the plurality of beams, or a combination thereof such that the plurality of beams have a same polarization, a same frequency band, or a combination thereof (see figure 364, and 365 and paragraph 2085, “co-polarization”).
Regarding claim 4, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beam networks include the beamformer network; and the beamformer network includes one or more phase shifters, one or more time delay circuits, one or more combiners, one or more variable gain amplifiers, one or more splitters, or a combination thereof (see figure 246, 252, 253, figure 301, phase shifters 30180).
Regarding claim 5, which inherits the limitations of claim 1, Alpman et al further teach wherein the one or more beam networks are configured to form the one or more beams at the RF stage (see figure 301 302), the IF stage, the digital stage (digital beamforming), a local oscillator stage, or a combination thereof (figure 242 248 and paragraphs 1693 – 1712).
Regarding claim 6, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beam networks include the switching network; the switching network is electrically coupled to the array of antennas and the plurality of transceivers; and the switching network is configured to selectively provide the one or more signal streams to the one or more ports of the multiport antennas (see figure 354, switch 35430, figure 371 and 372 paragraph 2102 – 2104).
Regarding claim 7, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beam networks include a plurality of the switching networks; and a number of the plurality of transceivers is less than a number of ports of the multiport antenna (see figure 354, switch 35430, figure 371 and 372 paragraph 2102 – 2104).
Regarding claim 8, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beam networks include the switching network; and the switching network includes one or more switches, one or more combiners, one or more splitters, one or more coupling lines, one or more filters, or a combination thereof (see figure 354, switch 35430, figure 371 and 372 paragraph 2102 – 2104).
Regarding claim 9, which inherits the limitations of claim 1, Alpman et al further teach wherein: the one or more beams include at least two beams; the one or more beam networks include a plurality of the beamformer networks (figure 242, 247, 248 and paragraphs 1707 – 1708 , hybrid beam forming); each beamformer network from among the plurality of the beamformer networks includes at least two delay elements, wherein the at least two delay elements include a phase shifter, a time delay, or a combination thereof; and each antenna port of the multiport antennas is coupled to the at least two delay elements of a corresponding beamformer network from among the plurality of beamformer networks (see figure 253, primary and secondary phase shifters figure 322).
Regarding claim 10, which inherits the limitations of claim 1, Alpman et al further teach wherein: the beam network is a hybrid beam network having an analog beam network portion and a digital beam network portion (figure 242, 247, 248 and paragraphs 1707 – 1708 , hybrid beam forming); the plurality of transceivers include an analog to digital converter and a digital to analog converter (see figure 247, and 248 ADC and DAC); in a transmit mode, (i) the digital beam network portion is configured to split the one or more signal streams, (ii) the digital beam network portion is configured to select the one or more signal streams, (iii) the digital to analog converter is configured to convert the one or more signal streams to one or more analog signal streams, and the analog beam network portion is configured to split the one or more signal streams, select the one or more signal streams, or a combination thereof, (iv) or a combination of (i), (ii), (iii) (figure 242 248 and paragraphs 1693 – 1712); and in a receive mode, (v) the analog beam network portion is configured to combine the one or more signal streams, (vi) the analog beam network portion is configured to select the one or more signal streams, (vii) the analog to digital converter is configured to convert the one or more signal streams to one or more digital signal streams, and the digital beam network portion is configured to combine the one or more signal streams, select the one or more signal streams, or a combination thereof, (viii) or a combination of (v), (vi), (vii) (figure 242 248 and paragraphs 1693 – 1712).
Regarding claim 11, which inherits the limitations of claim 1, Alpman et al further teach further comprising a plurality of sub-arrays(see figure 39), wherein: each sub-array from among the plurality of sub-arrays includes: one or more substrate layers, one or more electronic chips, or a combination thereof; one or more antennas from among the array of antennas(see figure 39); and a set of transceivers from among the plurality of transceivers; and the plurality of sub-arrays are coupled to each other via signal distribution networks, the one or more beam networks, the plurality of transceivers, or a combination of thereof (see figure 38 – 42).
Regarding claim 12, which inherits the limitations of claim 11, Alpman et al further teach wherein: the plurality of sub-arrays have one of a planar arrangement and a non-planar arrangement; a first sub-array from among the plurality of sub-arrays has a first set of geometric parameters; a second sub-array from among the plurality of sub-arrays has a second set of geometric parameters; and at least one geometric parameter from among the first set of geometric parameters is different than at least one geometric parameter from among the second set of geometric parameters (see figure 35, 36 paragraphs 812 – 818, 858 1285 “planar patch antennas”)
Regarding claim 13, which inherits the limitations of claim 11, Alpman et al further teach wherein: the plurality of sub-arrays have one of a planar arrangement and a non-planar arrangement; a first sub-array from among the plurality of sub-arrays has a first set of geometric parameters; a second sub-array from among the plurality of sub-arrays has a second set of geometric parameters; and each geometric parameter from among the first set of geometric parameters is the same as each geometric parameter from among the second set of geometric parameters (see figure 35, 36 paragraphs 812 – 818, 858 1285).
Regarding claim 14, Alpman et al teach a front-end antenna system for transmitting and receiving one or more beams and including at least one of a radio frequency (RF) stage (see figure 1 component 115), , an intermediate frequency (IF) stage (see figure 4, IF interface circuitry), and a digital stage (see figure 3, digital baseband system), the front-end antenna system comprising: one or more beam networks configured to form one or more signal streams over the one or more beams, wherein each beam network from among the one or more beam networks comprises a beamformer network, a switching network, or a combination thereof (see figure 3D, component 374 figure 4, power combining and dividing circuitry 430 ; an array of antennas configured to output each of the beams in a selected spatial region from among a plurality of spatial regions (see figure 24 and 25, “phased antenna array), wherein one or more antennas from among the array of antennas are single port antennas (see figure 141B and 141C “single element antenna); and a plurality of transceivers that electrically couple the array of antennas and the one or more beam networks (see figure 4 component 435, “RF chains”).
Regarding claim 15, which inherits the limitations of claim 14, Alpman et al further teach  wherein: the single port antennas are passive antennas; the one or more beams include at least two beams; the one or more beam networks include a plurality of the beamformer networks; each beamformer network from among the plurality of the beamformer networks includes at least two delay elements, wherein the at least two delay elements include a phase shifter, a time delay, or a combination thereof; and the single port antennas are coupled to the at least two delay elements of a corresponding beamformer network from among the plurality of beamformer networks (figure 242 248 and paragraphs 1693 – 1712). 
Regarding claim 16, which inherits the limitations of claim 14, Alpman et al further teach wherein the single port antennas are active antennas comprising one or more tunable components (see paragraph 1422, “tune antenna parameter”).
Regarding claim 17, which inherits the limitations of claim 16, Alpman et al further teach  wherein: the one or more beams include at least two beams; the one or more beam networks include a plurality of the beamformer networks; each beamformer network from among the plurality of the beamformer networks includes at least two delay elements, wherein the at least two delay elements include a phase shifter, a time delay, or a combination thereof; and the single port antenna is coupled to the at least two delay elements of a corresponding beamformer network from among the plurality of beamformer networks (see figure 253, primary and secondary phase shifters figure 322).
Regarding claim 18, which inherits the limitations of claim 14, Alpman et al further teach further comprising a controller configured to independently control radiation parameters and a beam type of the plurality of beams, wherein: the radiation parameters comprise a direction, a pattern, a power, a polarization, a phase angle, frequency band, or a combination thereof; and the beam type includes one of a transmit type beam, a receive type beam, and a simultaneous receive and transmit type beam (see figure 242, and 243 and controller 24240 and paragraph 1697 “the receiver mmWave architecture 24200 and/or transmitter hybrid beamforming architecture 24300 may further implement means for controlling selection of the analog or digital beamforming architecture based at least on which of a LOS or LOS channel is to be used to communicate the mmWave signals, which of a control or data signal the mmWave signals are, a signal to noise ratio (SNR), and a modulation scheme to be used to communicate the mmWave signals, e.g., via controller 24240”).
Regarding claim 19, which inherits the limitations of claim 14, Alpman et al further teach wherein: the one or more beam networks include the switching network; and the switching network includes one or more switches, one or more combiners, one or more splitters, one or more coupling lines, one or more filters, or a combination thereof (see figure 246, 252, 253, figure 301, phase shifters 30180).
Regarding claim 20, which inherits the limitations of claim 14, Alpman et al further teach wherein the one or more beam networks are configured to form the one or more beams at the RF stage, the IF stage, the digital stage, a local oscillator stage, or a combination thereof (see figure 354, switch 35430, figure 371 and 372 paragraph 2102 – 2104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633